Petition for Writ of Mandamus Dismissed and Memorandum Opinion
      filed March 26, 2019.




                                     In The

                    Fourteenth Court of Appeals

                               NO. 14-19-00212-CV



      IN RE FIRST COMMUNITY INSURANCE COMPANY, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                        County Civil Court at Law No. 3
                            Harris County, Texas
                        Trial Court Cause No. 1066134

                        MEMORANDUM OPINION

      On March 14, 2019, relator First Community Insurance Company filed a
petition for writ of mandamus in this court. See Tex. Gov’t Code Ann. § 22.221; see
also Tex. R. App. P. 52. In the petition, relator asks this court to compel the
Honorable LaShawn Williams, presiding judge of County Civil Court at Law No. 3
of Harris County, to grant relator’s motion for summary judgment on real party
interest’s claims and to set aside the order denying relator’s motion to compel the
deposition of real party in interest.

      On March 19, 2019, relator filed a motion to dismiss this original proceeding
because the parties have settled the underlying case. Relator’s requested relief in the
petition for writ of mandamus is now moot. The motion is granted.

      Accordingly, relator’s petition for writ of mandamus is ordered dismissed.


                                    PER CURIAM

Panel consists of Justices Christopher, Hassan, and Poissant.




                                          2